Exhibit 10ca

AGREEMENT

This agreement (the “Agreement”), by and between C. R. BARD, INC., a domestic
corporation organized and existing under the laws of the State of New Jersey
(the “Corporation”), and              (the “Executive”), is hereby effective as
of             , 20    .

WITNESSETH:

WHEREAS, the Corporation, on behalf of itself and its shareholders, wishes to
assure that the Corporation will have the continued dedication of the Executive,
notwithstanding the possibility, threat, or occurrence of a Change of Control
(as defined below) of the Corporation. The Board of Directors of the Corporation
(the “Board”) believes it is imperative to diminish the inevitable distraction
of the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control, to encourage his attention and
dedication to his assigned duties currently and in the event of any threatened
or pending Change of Control, and to provide the Executive with competitive
compensation arrangements; therefore, the Board has caused the Corporation to
enter into this Agreement (i) to ensure the Executive of individual financial
security in the event of a Change of Control, and (ii) to provide such
protection in a manner which is competitive with that of other corporations.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) The “Effective Date” shall be the first date during the “Change of Control
Period” (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Executive’s
employment with the Corporation is terminated prior to the date on which a
Change of Control occurs, and the Executive can reasonably demonstrate that such
termination (1) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (2) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination.

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on the earlier to occur of (i) the third anniversary of such date or
(ii) the first day of the month next following the Executive’s normal retirement
date (“Normal Retirement Date”) under the Corporation’s retirement plan;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof is hereinafter referred to as the “Renewal Date”), the
Change of Control Period shall be automatically extended so as to terminate on
the earlier of (x) two years from such Renewal Date or (y) the first day of the
month coinciding with or next following the Executive’s Normal Retirement Date,
unless at least 60 days prior to the Renewal Date the Corporation shall give
notice that the Change of Control Period shall not be so extended.

2. Change of Control.

(a) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred if a change of control of the nature that would be required to be
reported on the Current Report on Form 8-K pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) occurs, provided that,
without limitation, a “Change of Control” shall be



--------------------------------------------------------------------------------

deemed to have occurred if (i) the beneficial ownership at any time hereafter by
any person, as defined herein, of capital stock of the Corporation, constitutes
20 percent or more of the general voting power of all of the Corporation’s
outstanding capital or (ii) individuals who, as of the date hereof, constitute
the Board (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
Director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least
three-quarters of the Directors comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Corporation, as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board. No sale to underwriters or private placement of its capital
stock by the Corporation, nor any acquisition initiated by the Corporation,
through merger, purchase of assets or otherwise, effected in whole or in part by
issuance or reissuance of shares of its capital stock, shall constitute a Change
of Control.

(b) For purposes of the definition of “Change of Control,” the following
definitions shall be applicable:

(i) The term “person” shall mean any individual, corporation or other entity and
any group as such term is used in Section 13 (d) (3) or 14 (d) (2) of the
Exchange Act.

(ii) Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Corporation:

A. which that person owns directly, whether or not of record, or

B. which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

C. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above), by an “affiliate” or “associate”
(as defined in the rules of the Securities and Exchange Commission under the
Securities Act of 1933, as amended) of that person, or

D. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of capital stock of the Corporation.

(iii) The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clauses (ii) (B), (C) and (D), above,
but shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

3. Employment Period. Except as otherwise provided herein, the Corporation
hereby agrees to continue the Executive in its employ, and the Executive hereby
agrees to remain in the employ of the Corporation, for the period commencing on
the Effective Date and ending on the earlier to occur of (a) the third
anniversary of such date or (b) the first day of the month coinciding with or
next following the Executive’s Normal Retirement Date (the “Employment Period”).

 

-2-



--------------------------------------------------------------------------------

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than thirty-five (35) miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Corporation and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Corporation in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Corporation.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (“Base Salary”) at a monthly rate at least equal to the highest
monthly base salary paid to the Executive by the Corporation during the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Base Salary shall be reviewed at least
annually and shall be increased at any time and from time to time as shall be
consistent with increases in base salary awarded in the ordinary course of
business to other key executives of the Corporation. Any increase in Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Base Salary shall not be reduced after any such increase.

(ii) Annual Bonus. In addition to Base Salary, the Executive shall be awarded,
for each fiscal year during the Employment Period, an annual bonus (an “Annual
Bonus”) in cash at least equal to (x) the sum of the annual bonuses paid, or
payable to the extent deferred, to the Executive in respect of each of the three
fiscal years immediately preceding the fiscal year in which the Effective Date
occurs, divided by (y) the number of such three fiscal years with respect to
which the Executive was eligible to earn an annual bonus from the Corporation
(the “Recent Bonus”). In the event that the date first above written and the
Effective Date occur in the same fiscal year, the Recent Bonus shall be equal to
your target bonus under the applicable annual bonus.

(iii) Incentive, Savings and Retirement Plans. In addition to Base Salary and
Annual Bonus payable as hereinabove provided, the Executive shall be entitled to
participate

 

-3-



--------------------------------------------------------------------------------

during the Employment Period in all equity incentive, deferred compensation,
supplemental savings and retirement plans and programs, whether qualified or
non-qualified, then applicable to other key executives of the Corporation and
its affiliates; provided, however, that such plans and programs, in the
aggregate, shall provide the Executive with compensation, benefits and reward
opportunities at least as favorable as the most favorable such compensation
benefits and reward opportunities provided by the Corporation for the Executive
under such plans and programs as in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time thereafter with respect to other key executives.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans provided by the
Corporation (including, without limitation, medical, prescription, dental,
disability, salary continuance, executive life, group life, accidental death and
travel accident insurance plans and programs), at least comparable to those in
effect at any time during the 90-day period immediately preceding the Effective
Date which would be most favorable to the Executive or, if more favorable to the
Executive, as in effect at any time thereafter with respect to other key
executives.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies and procedures of the
Corporation and its affiliates in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other key executives.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, in accordance with the most favorable policies of
the Corporation and its affiliates in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect at any time thereafter with respect to other key
executives.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, at least equal to
those provided to the Executive at any time during the 90-day period immediately
preceding the Effective Date which would be most favorable to the Executive or,
if more favorable to the Executive, as provided at any time thereafter with
respect to other key executives.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable policies of the
Corporation and its affiliates as in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other key executives.

5. Termination.

(a) Death or Disability. This Agreement shall terminate automatically upon the
Executive’s death. The Corporation may terminate this Agreement, after having
established the Executive’s Disability (pursuant to the definition of
“Disability” set forth below), by giving to the Executive written notice of its
intention to terminate the Executive’s employment. In such a case, the
Executive’s employment with the Corporation shall terminate effective on the
180th

 

-4-



--------------------------------------------------------------------------------

day after receipt of such notice (the “Disability Effective Date”), provided
that, within 180 days after such receipt, the Executive shall not have returned
to full-time performance of the Executive’s duties. For purposes of this
Agreement, “Disability” means disability which, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Corporation or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).

(b) Cause. The Corporation may terminate the Executive’s employment for “Cause.”
For purposes of this Agreement, “Cause” means (i) an act or acts of dishonesty
taken by the Executive and intended to result in substantial personal enrichment
of the Executive at the expense of the Corporation, (ii) repeated violations by
the Executive of the Executive’s obligations under Section 4(a) of this
Agreement which are demonstrably willful and deliberate on the Executive’s part
and which are not remedied after the receipt of notice from the Corporation or
(iii) the conviction of the Executive of a felony.

(c) Termination by Executive for Good Reason. The Executive’s employment may be
terminated by the Executive for Good Reason. For purposes of this Agreement,
“Good Reason” means

(i) (A) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or (B) any other action by the Corporation
which results in a diminution in such position, authority, duties or
responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive;

(ii) any breach of this Agreement by the Corporation, or failure by the
Corporation to comply with any of the provisions of Section 4(b) of this
Agreement, other than an insubstantial and inadvertent breach which is remedied
by the Corporation promptly, but in no event more than five (5) days, after
receipt of notice thereof given by the Executive;

(iii) the Corporation’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof, except for
travel reasonably required in the performance of the Executive’s
responsibilities;

(iv) any purported termination by the Corporation of the Executive’s employment
otherwise than as permitted by this Agreement;

(v) any failure by the Corporation to comply with and satisfy Section 11(c) of
this Agreement; or

(vi) any failure by the Corporation to pay compensation to the Executive when
due, other than an inadvertent failure which is remedied by the Corporation
within five (5) days after receipt of notice thereof given by the Executive.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(d) Notice of Termination. Any termination by the Corporation for Cause or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 12(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific

 

-5-



--------------------------------------------------------------------------------

termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than fifteen
(15) days after the giving of such notice).

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be.
If the Executive’s employment is terminated by the Corporation other than for
Cause or Disability, the Date of Termination shall be the date on which the
Corporation notifies the Executive of such termination.

6. Obligations of the Corporation upon Termination.

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than those
obligations accrued or earned by the Executive hereunder at the date of the
Executive’s death. Anything in this Agreement to the contrary notwithstanding,
the Executive’s family shall be entitled to receive benefits at least equal to
the most favorable benefits provided by the Corporation to surviving families of
executives of the Corporation under such plans, programs and policies relating
to family death benefits, if any, as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect on the date of the
Executive’s death with respect to other key executives and their families.

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, this Agreement shall terminate without further
obligations to the Executive, other than those obligations accrued or earned by
the Executive hereunder as of the Disability Effective Date. Anything in this
Agreement to the contrary notwithstanding, the Executive shall be entitled after
the Disability Effective Date to receive disability and other benefits at least
equal to the most favorable of those provided by the Corporation to disabled
employees and/or their families in accordance with such plans, programs and
policies relating to disability, if any, as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
with respect to other key executives and their families.

(c) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment other than for
Good Reason, the Corporation shall pay the Executive his full Base Salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given and shall have no further obligations to the Executive
under this Agreement.

(d) Termination by Executive for Good Reason; Termination by Corporation Other
Than for Cause or Disability. If, during the Employment Period, the Corporation
shall terminate the Executive’s employment other than for Cause or Disability,
or the employment of the Executive shall be terminated by the Executive for Good
Reason:

(i) the Corporation shall pay to the Executive in a lump sum in cash within 10
days after the Date of Termination (the “Payment Date”) the aggregate of the
following amounts:

A. to the extent not theretofore paid, the Executive’s Base Salary through the
Date of Termination at the rate in effect on the Date of Termination or, if
higher, at

 

-6-



--------------------------------------------------------------------------------

the highest rate in effect at any time within the three year period preceding
the Effective Date (the “Highest Base Salary”); and

B. the product of (x) the Recent Bonus and (y) the fraction obtained by dividing
(i) the number of days between the Date of Termination and the last day of the
last full fiscal year and (ii) 365; and

C. the product of (x) three and (y) the sum of the Highest Base Salary and the
Recent Bonus;

D. in the case of compensation previously deferred by the Executive, all amounts
previously deferred and not yet paid by the Corporation to the extent that
acceleration of such payments will not result in past, present or future adverse
tax treatment to the Executive under Section 409A of the Code; and

E. the difference between (x) the present value of the Executive’s accrued
benefit under the Corporation’s qualified and nonqualified defined benefit
retirement plans calculated as of his or her Date of Termination with three
(3) additional years of age and service credit for all purposes under such plans
(assuming a 6% compensation increase for each additional year of service credit)
with such present value calculated using the lump sum assumptions that apply
under the plans and for those participants, reflecting their age with the added
3 years, who are not yet age 55 taking the present value of the age 55 benefit
after adjusting for the 3 years of additional age and service credit; and
(y) the present value of the Executive’s accrued benefit under the Corporation’s
qualified and nonqualified defined benefit retirement plans calculated as of his
or her Date of Termination with no additional age or service credit with such
present value calculated using the lump sum assumptions that apply under the
plans and for those participants who are not yet age 55, taking the present
value of the age 55 benefit; and

(ii) for three years after the Date of Termination, the Corporation shall
continue benefits to the Executive and/or the Executive’s family at least equal
to those which would have been provided to them in accordance with the plans,
programs and policies described in Section 4(b)(iv) of this Agreement if the
Executive’s employment had not been terminated, including health insurance and
life insurance, if and as in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other key executives and
their families and for purposes of eligibility for retiree benefits pursuant to
such plans, programs and policies, the Executive shall be considered to have
remained employed until the end of the Employment Period and to have retired on
the last day of such period.

(iii) The Corporation shall provide the Executive with the financial planning
services of a reputable firm and commensurate with the Executive’s position for
a period of three years following the termination of Executive’s employment with
the Company at no cost to the Executive.

(iv) The Corporation shall provide the Executive with the outplacement services
of a reputable firm and commensurate with the Executive’s position for a period
of three years following the termination of Executive’s employment with the
Company at no cost to the Executive.

(e) Installment Election. Anything herein to the contrary notwithstanding, the
Executive may elect to receive the payments provided for pursuant to
Section 6(d)(i)(C), (D),

 

-7-



--------------------------------------------------------------------------------

and (E) hereof (the “Severance Payment”) in installments. Such an election must
be made in writing on a form prescribed by the Corporation. Any election made
pursuant to this Section 6(e) shall only become effective if it is made at least
twelve (12) months in advance of the date on which the Executive would otherwise
be entitled to receive the payment. If such an election becomes effective,
one-quarter of the Severance Payment shall be paid to the Executive on the fifth
anniversary of the Payment Date and one-quarter of the severance payment shall
be paid to the Executive on each of the next three anniversaries thereof and, in
the case of each of these four payments, the amounts to be paid shall include
interest from the Payment Date on the remaining unpaid balance of the Severance
Payment calculated at the prime rate as in effect from time to time as published
in the Wall Street Journal.

(f) Key Employees. Notwithstanding anything herein to the contrary, to the
extent required in order to avoid past, present or future adverse tax treatment
to the Executive under Section 409A of the Code, if the Executive is a Specified
Employee as defined in Section 409A of the Code and the regulations promulgated
thereunder, any payments which are required to be paid to the Executive both
within six (6) months of the termination of his or her employment with the
Corporation and as a result of his or her termination of employment shall be
delayed for a period of six (6) months from his or her termination of employment
with the Corporation. Any such payments shall earn interest during such delay at
the prime rate as in effect from time to time as published in the Wall Street
Journal.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Corporation or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
stock option or other agreements with the Corporation or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Corporation or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.

8. Full Settlement. The Corporation’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Corporation may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement. The Corporation agrees
to pay, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Corporation or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof, plus in each case interest at the Federal Rate (as defined
below).

9. Modification of Payments.

(a) In the event it shall be determined that any payment, right or distribution
by the Corporation or any other person or entity to or for the benefit of the
Executive pursuant to the terms of this Agreement or otherwise, which is made in
connection with, or arising out of, his employment with the Corporation or a
change in ownership or effective control of the Corporation or a substantial
portion of its assets (a “Payment”) is a “parachute payment” within the meaning
of Section 280G of the Code on account of the aggregate value of the Payments
due to the Executive being equal to or greater than three times the “base
amount,” as defined in

 

-8-



--------------------------------------------------------------------------------

Section 280G(b)(3) of the Code, (the “Parachute Threshold”) so that the
Executive would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”) and the net after-tax benefit that the Executive would
receive by reducing the Payments to the Parachute Threshold is greater than the
net after-tax benefit the Executive would receive if the full amount of the
Payments were paid to the Executive, then the Payments payable to the Executive
shall be reduced (but not below zero) so that the Payments due to the Executive
do not exceed the amount of the Parachute Threshold, reducing first any Payments
under Section 6(d)(i) hereof.

(b) All determinations required to be made under this Section 9, including
whether any Payment is a “parachute payment” and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized law
or accounting firm designated by the Corporation (the “Firm”) and shall be based
upon “substantial authority” (within the meaning of Section 6662 of the Code).
The Firm shall provide detailed supporting calculations both to the Corporation
and the Executive within 15 business days of the receipt of notice from the
Corporation or the Executive that there has been a Payment, or such earlier time
as is requested by the Corporation. All fees and expenses of the Firm shall be
borne by the Corporation. Any determination by the Firm shall be binding upon
the Corporation and the Executive.

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Corporation all secret or confidential information,
knowledge or data relating to the Corporation or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Corporation or any of its
affiliated companies and which shall not be public knowledge (other than by acts
by the Executive or his representatives in violation of this Agreement). After
termination of the Executive’s employment with the Corporation, the Executive
shall not, without the prior written consent of the Corporation, communicate or
divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it. In no event shall an asserted violation
of the provisions of this Section 10 constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.

11. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Corporation shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors.

(c) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

12. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey, without reference to principles of conflict of
laws. The captions of

 

-9-



--------------------------------------------------------------------------------

this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

[Name]

[Address]

[Address]

If to the Corporation:

C. R. BARD, INC.

730 Central Avenue

Murray Hill, New Jersey 07974

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the, addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Corporation may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

(e) The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be waiver of such provision or any other provision
thereof.

(f) This Agreement contains the entire understanding of the Corporation and the
Executive with respect to the subject matter hereof.

(g) The Executive and the Corporation acknowledge that the employment of the
Executive by the Corporation is “at will”, and, prior to the Effective Date, may
be terminated by either the Executive or the Corporation at any time. Upon a
termination of the Executive’s employment or upon the Executive’s ceasing to be
an officer of the Corporation, in each case, prior to the Effective Date, there
shall be no further rights under this Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Corporation has caused these
presents to be executed in its name on its behalf.

 

 

   

 

(Executive)     Date C. R. BARD, INC.     By:  

 

   

 

  Bronwen Kelly     Date   Vice President, Human Resources       C. R. Bard,
Inc.    

 

-11-